     Case 2:20-cv-00674-WBS-KJN Document 25 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PIERRE CLEVELAND,                                  No. 2: 20-cv-0674 WBS KJN P
12                       Petitioner,
13            v.                                         ORDER
14    SUPERIOR COURT,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On October 15, 2020, respondent filed a motion to dismiss.

19   (ECF No. 23.) Petitioner has not filed an opposition. Local Rule 230(l) provides in part:

20   “Failure of the responding party to file a written opposition or to file a statement of no opposition

21   may be deemed a waiver of any opposition to the granting of the motion…” Id.

22          Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause, within

23   thirty days of the date of this order, why his failure to oppose respondent’s October 15, 2020

24   motion to dismiss should not be deemed a waiver of any opposition to the granting of the motion,

25   and he shall file an opposition. Petitioner is cautioned that failure to respond to the instant order,

26   ////

27   ////

28   ////
                                                         1
     Case 2:20-cv-00674-WBS-KJN Document 25 Filed 12/02/20 Page 2 of 2


 1   or to file an opposition to the pending motion to dismiss, will result in a recommendation that this

 2   action be dismissed.

 3   Dated: December 2, 2020

 4

 5

 6
     Cleve674.ord
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
